DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Regarding Claim 1 line 9, “the insertion direction” should be amended to “an insertion direction” for grammatical correctness and clarity, as the insertion direction has not yet been claimed. 
Regarding Claim 1 line 14, “the base by an” should be amended to “a base by an” for grammatical correctness and clarity, as the base of the casing has not yet been claimed.

Regarding Claim 6 line 9, “the insertion direction” should be amended to “an insertion direction” for grammatical correctness and clarity, as the insertion direction has not yet been claimed. 
Regarding Claim 6 line 13, “the base of the” should be amended to “a base of the” for grammatical correctness and clarity, as the base of the casing has not yet been claimed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 2 line 3, “the guiding member in a first state” is indefinite, as it is unclear whether the “a first state” refers to (1) the same “a first state” of the guiding member as claimed in Claim 1 line 13, or, (2) is a different additional first state of the guiding member. For the purposes of examination, the examiner is interpreting “a first state” in claim 2 line 3 to be the same as is claimed in Claim 1 line 13. Therefore, the limitation in claim 2 line 3 should be amended to be “the guiding member in the first state”. 
Regarding Claim 2 lines 4-5, “the guiding member therethrough in a second state” is indefinite, as it is unclear whether the “a second state” refers to (1) the same “a second state” of the guiding member as claimed in Claim 1 line 15, or, (2) is a different additional second state of the guiding member. For the purposes of examination, the examiner is interpreting “a second state” in Claim 2 lines 4-5 to be the same as is claimed in Claim 1 line 15. Therefore, the limitation in Claim 2 lines 4-5 should be amended to be “the guiding member therethrough in the second state”. 
Claims 3-5 are rejected by virtue of depending upon a rejected claim. 
Regarding Claim 7 lines 3-4, “the guiding member therethrough in a second state” is indefinite, as it is unclear whether the “a second state” refers to (1) the same “a second state” of the guiding member as claimed in Claim 6 line 16, or, (2) is a different additional second state of the guiding member. For the purposes of examination, the examiner is interpreting “a second state” in Claim 7 lines 3-4 to be the same as is claimed in Claim 6 line 16. Therefore, the limitation in Claim 7 lines 3-4 should be amended to be “the guiding member therethrough in the second state”. 
Regarding Claim 7 line 2, “the guiding member in a first state” is indefinite, as it is unclear whether the “a first state” refers to (1) the same “a first state” of the guiding member as claimed in Claim 6 line 14, or, (2) is a different additional first state of the guiding member. For the purposes of examination, the examiner is interpreting “a first state” in claim 7 line 2 to be the same as is claimed in Claim 6 line 14. Therefore, the limitation in claim 7 line 2 should be amended to be “the guiding member in the first state”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonderegger et al., (US 9522229).
Regarding Claim 1, Sonderegger teaches a liquid medicine injection device comprising: 
a casing (Fig. 42, (112)); 
a button (Fig. 42, (412)) exposed outside the casing (112); 
a needle holder (Fig. 42, (138, 422)) located in the casing (112) and coupled to a needle (Fig. 42, annotated below, indicating the introducer needle (140)), wherein the needle holder (138, 422) is configured to linearly move by actuation of the button (412); 

    PNG
    media_image1.png
    468
    463
    media_image1.png
    Greyscale

a spring (Fig. 42, (124)) located in the casing (112) and interposed between the button (412) and the needle holder (138, 422); 
wherein the button (412) and the needle holder (138, 422) are assembled to be linearly movable in the insertion direction of the needle (Fig. 42, annotated, (140)) such that a rotation of the button (412) causes a linear movement of the needle holder (138, 422); and 
a guiding member (Fig. 42, (154)) located in the casing (112) configured to support the needle holder (138, 422), wherein the needle holder (138, 422) is configured to be spaced apart from the base of the casing (112) and supported by the guiding member (154) in a first state, wherein the needle holder (138, 422) is configured to be driven toward the base by an elasticity of the spring (124) while being transformed into a second state, after the button (412) is rotated with respect to the first state ([Col. 12, line 47—Col. 13, line 2] the button is rotatable by a user), and wherein the button (412) is rotated with a force greater than a resistance between the guiding member (154) and the needle holder (138, 422) in the first state, the needle holder (138, 422) slides along the guiding member (154) in the insertion direction of the needle (410).

Regarding Claim 6, Sonderegger teaches a needle assembly, comprising: 
a casing (Fig. 42, (112)); 
a button (Fig. 42, (412)) exposed outside the casing (112); 
a needle holder (Fig. 42, (138, 422)) located in the casing (112) and coupled to a needle (Fig. 42, annotated below, indicating the introducer needle (140)), wherein the needle holder (138, 422) is configured to linearly move by actuation of the button (412); 

    PNG
    media_image1.png
    468
    463
    media_image1.png
    Greyscale

a spring (Fig. 42, (124)) located in the casing (112) and interposed between the button (412) and the needle holder (138, 422), 
wherein the button (412) and the needle holder (138, 422) are assembled to be linearly movable in the insertion direction of the needle (Fig. 42, annotated, (140)) such that a rotation of the button (412) causes a linear movement of the needle holder (138, 422); and 
a guiding member (Fig. 42, (154)) located in the casing (112) and configured to support the needle holder (138, 422), 
wherein the needle holder (138, 422) is configured to be spaced apart from the base of the casing (112) and supported by the guiding member (154) in a first state, 
wherein the needle holder (138, 422) is configured to be driven toward the base by an elasticity of the spring (124) while being transformed into a second state, after the button (412) is rotated with respect to the first state ([Col. 12, line 47—Col. 13, line 2] the button is rotatable by a user), and 
wherein when the button (412) is rotated with a force greater than a resistance between the guiding member (154) and the needle holder (138, 422) in the first state, the needle holder (138, 422) slides along the guiding member (154) in the insertion direction of the needle (410).

Allowable Subject Matter
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, the closest prior art of record, Sonderegger et al., (US 9522229), while disclosing the liquid medicine injection device having a needle holder rotatable by rotation of the button by a user, does not disclose or render obvious, alone or in combination with the other prior art of record, the needle holder comprising a first support and a guiding recess, as claimed in Claim 2.
	Claims 3-5 depend upon Claim 2, therefore are potentially allowable.

Regarding Claim 7, the closest prior art of record, Sonderegger et al., (US 9522229), while disclosing the liquid medicine injection device having a needle holder rotatable by rotation of the button by a user, does not disclose or render obvious, alone or in combination with the other prior art of record, the needle holder comprising a first support and a guiding recess, as claimed in Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                      
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783